Stockton, J.
The plaintiff’s petition in this case was sufficient, and the motion in arrest of judgment should have been overruled.
The right of the father to recover for the seduction of his. daughter, has not been changed by the Code. "Where the suit is to recover for the seduction of a minor daughter, this rule has been relaxed, and the father may now recover, though such minor daughter be not living with him, and although there may be no actual loss of service. Code, section 1697.
The petition in this case, is drawn in accordance with the forms given by Mr. Chitty, (2 Chitty’s Pleadings, 613, 856), in which the person seduced is averred to be the “ daughter and servant ” of the plaintiff. It is not held necessary to allege, that she is the “unmarried daughter of the plaintiff and there is nothing in the Code to justify the conclusion, that the father must allege in his petition, that his daughter was of “ previously chaste character.”
*74The judgment will be reversed, and the cause remanded, with directions to the district court to render judgment on the verdict.
Judgment reversed.